Citation Nr: 0628012	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include an adjustment 
disorder with a depressed mood and a bipolar disorder.  



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 14 to September 
18, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The Board previously remanded this case back to the RO in 
June 2004 for additional development of the record.  

In August 2005, the Board obtained a medical opinion 
pertaining to the veteran's claim and subsequently notified 
him of this new evidence and his right to have the RO review 
this evidence.  

In July 2006, however, he signed a form indicating that he 
sought to have the Board proceed with the adjudication of his 
claim.  38 C.F.R. § 20.1304.  



FINDINGS OF FACT

1.  An innocently acquired psychiatric disability manifested 
by an adjustment disorder with a depressed mood and a history 
of a bipolar disorder is shown to have clearly and 
unmistakably been present prior to the veteran's active 
service; it clearly and unmistakably was not aggravated by 
that brief period of active duty.  

2.  The veteran's innocently acquired psychiatric disability 
picture is not shown to undergone an increase in severity 
beyond the demonstrated preservice levels during his period 
active duty.  



CONCLUSION OF LAW

As the statutory presumption of soundness at enlistment is 
rebutted, the innocently acquired psychiatric disability 
manifested by an adjustment disorder with a depressed mood 
and history of a bipolar disorder is found to have existed 
prior to the veteran's period of active service; the pre-
existing innocently acquired was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§  3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder, and his 
claims file was reviewed by a Veterans Health Administration 
doctor for purposes of an etiology opinion in August 2005.  

As indicated below, the veteran's pre-service therapy records 
indicate concurrent private psychiatric treatment and 
hospitalization, records of which are not presently 
associated with the claims file.  In June 2004, the RO 
notified the veteran of the evidence necessary to 
substantiate his claim and informed him that he should inform 
the RO if any additional evidence supporting his appeal 
existed and should sign release forms, complete with address 
and date information, for private treatment records.  

In response, however, the veteran provided only evidence and 
information regarding current treatment.  The RO was thus 
unable to request records of private pre-service treatment.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

By the June 2004 letter, the RO also notified the veteran of 
exactly which portion of the relevant evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this letter, the veteran was also advised to submit any 
relevant evidence in his possession to the RO, and the Board 
finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, this letter also was 
issued pursuant to a June 2004 Board remand and was followed 
up with a Supplemental Statement of the Case, representing a 
readjudication of the veteran's claim, in March 2005.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  

In a recent precedent opinion, VA's Office of General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

The claims file contains pre-service private counseling 
records of the veteran, as well as a number of statements 
from L. Andrew Steward, Ph.D., his treating psychologist.  

In December 1992, Dr. Steward noted that the veteran was 
acting out in school, presented with depression, and had low 
self-esteem.  A psychiatric evaluation was felt to be 
appropriate.  

In a September 1993 letter, Dr. Steward noted that the 
veteran had been in bi-weekly counseling since December 1992.  
He was noted to have been put on medication by Paul Hlusko, 
M.D., a psychiatrist.  Despite some initial improvement, the 
veteran was noted to become more physically aggressive and 
angry.  His mother had suggested that his medication either 
was not working or might not be strong enough.  

Dr. Steward further noted in an April 1994 letter that the 
veteran's behavior vacillated and that he did not want to 
take his medication because he believed it was causing his 
face to break out.  

In a September 1994 letter, Dr. Steward indicated that the 
veteran had a recent heroin overdose and had "been 
fantasizing more about topics such as drugs, alcohol, 
weaponry, sexual prowess, fighting prowess, and heavy metal 
music."  His medication had recently been changed from 
Dexedrine to Wellbutrin, with a decrease in crying and an 
improvement in affect.  

Further improvement in the veteran's condition was noted in a 
December 1994 statement from Dr. Steward.  The claims file 
also includes further psychotherapy records from Dr. Steward, 
dated through his entry into service.  

The Board has reviewed the veteran's service medical records 
and observes that his May 1997 entrance examination and 
medical history reports are negative for psychiatric 
complaints or symptomatology.  

On September 8, 1997, shortly after beginning training in 
service, the veteran underwent a mental status evaluation.  
The examiner noted normal behavior, full alertness and 
orientation, a clear thinking process, normal thought content 
and good memory.  An Axis I diagnosis of adjustment disorder 
with depressed mood and bipolar disorder ("by history") was 
rendered.  

The examiner further noted that the veteran's adjustment 
disorder was not amenable to hospitalization or other action 
within the military, that he was a suicide/self-disabling 
risk and that he was recommended for separation.  

The veteran's DD Form 214 reflects his character of discharge 
as "uncharacterized."  

In an August 1998 statement, Dr. Stewart commented on the 
veteran's psychiatric history.  He indicated that he had 
treated the veteran fairly consistently through December 
1997.  His medical history was noted to include three 
psychiatric hospitalizations, as well as a hospitalization 
for a suicide attempt.  

The diagnoses from the treatment period were noted to include 
attention deficit disorder, substance abuse disorder, bipolar 
disorder, adjustment disorder with depressed mood, and 
antisocial personality disorder.  Medications prescribed to 
the veteran included Wellbutrin, lithium, Dexedrine, 
Vistaril, Depakote and Zoloft.  

The claims file includes a January 2003 statement from Frank 
St. Clair, a substance abuse therapist.  Mr. St. Clair noted 
that the veteran had been using marijuana and alcohol since 
the age of eight and, since his first admission to treatment 
at age 12, had been treated for severe depression, anxiety, 
hallucinations and attempts at self-harm.  

Current diagnoses of polysubstance dependence and bipolar 
disorder II were noted.  Mr. St. Clair made references to the 
veteran's participation in the military and noted that he had 
gotten into an unspecified number of fights during service, 
but it was further indicated that he "ha[d] never felt 
comfortable discussing" his service.  

In May 2004, the veteran underwent an examination with a 
therapist at the Princeton, West Virginia Vet Center.   The 
therapist noted that "[t]he nature of [the veteran's] 
experiences [was] well documented," although it was not 
clearly indicated whether the claims file was reviewed by 
him.  

At the outset of the examination report, the therapist noted 
that the veteran's major depression, adjustment disorder and 
bipolar disorder (by history) "occurred as a direct result 
of his military experiences while serving briefly in the US 
Army."  The remainder of the examination report focused on 
current social and industrial functioning, and an 
intermittent explosive rage disorder was also noted.   

The veteran also underwent a VA psychiatric examination in 
June 2004, with an examiner who reviewed his claims file.  
The examiner noted that the veteran had been hospitalized 27 
times during his whole life, including three to five times 
prior to service.  He noted that his "problem" existed 
before service and that his recruiter told him to lie about 
it at entry into service.  He further stated that he had been 
diagnosed as having been hyperactive and "bipolar" and was 
hospitalized numerous time prior to service.  

Based on the examination findings and the veteran's history, 
the examiner rendered Axis I diagnoses of major affective 
disorder, bipolar in nature and with psychotic features; 
substance abuse, mixed type, in partial remission for the 
past six months; a history of attention deficit hyperactivity 
disorder; and rule out adult attention deficit disorder."  

The examiner noted that the veteran's psychiatric problems 
antedated his entry into service and were being worsened by 
his present situation, including a pending divorce.  However, 
the examiner did not specify one way or the other whether 
veteran's pre-service disorder worsened during service.  

Consequently, the RO requested a medical etiology opinion 
from a Veterans Health Administration (VHA) doctor in July 
2005.  

In an August 2005 opinion, a VHA psychiatrist noted that the 
veteran's claims file had been reviewed.  He indicated that, 
while there was missing information from several of the 
veteran's hospitals prior to service, "there [was] certainly 
sufficient information" to arrive at the opinion that the 
veteran had a longstanding history of a psychiatric disorder 
dating either to the end of the first decade or the beginning 
of the second decade of his life, with diagnoses including 
attention deficit hyperactivity disorder, major depressive 
disorder and bipolar disorder.  

As to the May 2004 Vet Center therapist's opinion that the 
veteran's disorder resulted from service, the VHA 
psychiatrist noted that the therapist "[had gone] far beyond 
his field of expertise in terms of his credentials or 
training in terms of arriving at his diagnoses and clinical 
opinions."  

In conclusion, the VHA psychiatrist found that the veteran 
had a long history of psychiatric illness, was unfit for 
military service and should never have been permitted to 
enlist in the military.  

Moreover, the psychiatrist found that the veteran's short 
tenure in the military did not have "any effect on his 
chronic psychiatric problems in any way."  

The psychiatrist rephrased his opinion at the end of the 
submission, noting that the brief time that the veteran 
served in the military did not have anything "to do with 
either causing or exacerbating his chronic mental disorder."  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the Court has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

In the present case, the Board is aware that the veteran's 
entrance examination and history reports do not document any 
psychiatric problems.  

However, the Board is satisfied that there is clear and 
unmistakable evidence showing that the veteran had a chronic 
psychiatric disability prior to service.  As noted 
hereinabove, the pre-service therapy records from Dr. Steward 
indicate that, at a minimum, the veteran suffered from 
depression and was treated with such anti-depressive 
medications as Dexedrine and Wellbutrin.  

Further information in this regard was provided from Dr. 
Steward in an August 1998 statement.  In this letter, Dr. 
Steward noted that he had treated the veteran through 1997, 
the year of his brief period of service, and that diagnoses 
from the treatment period were noted to include attention 
deficit disorder, substance abuse disorder, bipolar disorder, 
adjustment disorder with depressed mood, and antisocial 
personality disorder.  

The veteran's history of multiple psychiatric 
hospitalizations was also noted.  Again, the Board notes that 
Dr. Steward treated the veteran regularly during the five 
years preceding service.  

The Board also observes that both the examiner who conducted 
the June 2004 VA examination and the VHA psychiatrist who 
provided the August 2006 etiology opinion concluded 
unambiguously that the veteran's underlying psychiatric 
disorder preexisted service.  

Finally, the veteran conceded during his June 2004 
examination that his bipolar disorder and hyperactivity 
existed prior to service.  

As a result, the Board is fully satisfied that the evidence 
is clear and unmistakable in showing that the veteran's 
claimed psychiatric disorder existed prior to service, in 
view of 38 U.S.C.A. § 1111.  The remaining question is 
whether such disorder was aggravated by service.  

In this regard, the Board notes that the Vet Center therapist 
who conducted the May 2004 evaluation determined that the 
veteran's current disorder resulted from service.  It is not 
clear from this report, however, that the therapist had the 
opportunity to review the claims file.  

Moreover, the therapist did not provide a detailed rationale 
for this opinion but instead largely focused on current 
symptomatology.  The Board thus finds this report to be of 
notably limited or no probative value.  

By contrast, the August 2006 VHA etiology opinion was based 
on a comprehensive claims file review, and the reviewing 
psychiatrist provided a detailed discussion of the veteran's 
pre-service disorder and the relative brevity of his service 
period in reaching the determination that his preexisting 
psychiatric disorder was not affected by service.  

The Board also notes that the psychiatrist called into 
question the Vet Center therapist's professional credentials 
and expertise in terms of rendering a medical etiology 
opinion.  

The Board thus finds that the unfavorable August 2006 VHA 
psychiatrist's opinion is of substantially greater probative 
value than the May 2004 Vet Center therapist's report.  

The August 2006 opinion is unambiguous and constitutes clear 
and unmistakable evidence against a finding of aggravation.  
Consequently, the Board does not find that the competent 
medical evidence of record, on balance, supports the 
veteran's claim.  

In point of fact, the service medical records provide no 
basis for concluding that the pre-existing acquired 
psychiatric disability had undergone an increase in severity 
during the veteran's brief period of military training.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 2003 Notice of Disagreement and also reflected in lay 
statements from his mother.  

Neither the veteran nor his mother, however, has been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a claimed 
innocently acquired psychiatric disorder, to include 
adjustment disorder with a depressed mood and bipolar 
disorder, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include adjustment disorder with a depressed 
mood and bipolar disorder, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


